Citation Nr: 0031757	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
Specifically, it is noted that the veteran's original claim 
for service connection for PTSD was filed in March 1992.  The 
RO denied the claim in an August 1992 determination noting 
that the record was absent of a diagnosis of PTSD or 
verifiable stressors during military service.  The veteran 
was notified but did not timely appeal.  

In March 1995, the veteran filed to reopen his claim for 
service connection for PTSD.  Additional VA and private 
treatment records were added to the claims file, but the 
claim was denied again in August 1995.  Subsequent to that 
determination, other treatment records, lay statements by the 
veteran and others, as well as hearing testimony has been 
added to the record.  A hearing officer denied the claim in 
January 1998, and the RO denied service connection for this 
psychiatric disorder in August 1999 and March 2000.  
Apparently, it was determined by the RO in the 1995 decision 
that new and material evidence had been submitted since the 
1992 denial although a clear discussion of such is not 
evident from the record.  At any rate, in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  In substance, the Board does not have 
jurisdiction to consider the merits of a finally disallowed 
claim unless it determines that new and material evidence has 
been submitted.  The Board must make an independent 
determination on this question independent of any 
determination made by the RO.  Barnett, supra; Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in August 1992.  

2.  Evidence received since the August 1992 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is competent medical evidence of record of a nexus, 
or link between postservice diagnosis of PTSD and the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§  3.156(b), 7105 
(West 1991).  

2.  Evidence received since the unappealed August 1992 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for PTSD, is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).  

3.  The appellant's claim for service connection for PTSD is 
well grounded.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In March 1992, the veteran filed a claim of entitlement to 
service connection for PTSD.  In August 1992, the RO denied 
the claim on the basis that no diagnosis of PTSD was of 
record and as no recognizable, verifiable stressor during 
military service was demonstrated.  

The veteran was subsequently provided notice of the decision 
and his appellate rights.  He did not submit a timely appeal 
(notice of disagreement (NOD)).  38 U.S.C.A. 
§§ 7105(a),(b),(1) (West 1991); 38 C.F.R. §§ 20.2000, 
20.302(a) (1999).  Therefore, the August 1992 decision became 
final when the appellant did not file a NOD within one year 
of the date he was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991).  

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled..

The veteran filed to reopen his claim in March 1995.  Added 
to the record in support of his claim were private and VA 
medical records from 1991 through 1995.  It is unclear as to 
whether the RO determined whether these records were new and 
material.  They did note, however, that a diagnosis of PTSD 
was still not demonstrated, as these records showed diagnoses 
of alcoholism and bipolar disorder.  The claim was denied.  

Additional records added to the claims file in subsequent 
years includes more private and VA treatment records, dated 
from 1992 through 2000, which include diagnosis of PTSD by 
private and VA medical personnel, lay statements by the 
veteran and his sisters, hearing testimony as provided by the 
veteran and his wife at a personal hearing in January 1997.  
The Board concludes that the medical records submitted after 
the 1992 rating decision are "new" in that they were not of 
record at the time of the 1992 denial.  These records now 
reflect that the diagnosis of PTSD has been made by some 
examiners, (although the evidence shows that others 
disagree).  For examples of diagnoses of PTSD, see private 
Vet Center examination reports from January 1997 and August 
1999.  Also see the October 1999 statement by the Director of 
the Program in Geriatric Psychiatry from the VA Medical 
Center in Tucson, Arizona.  The Board also notes the 
contrasting opinion reached upon VA examination in October 
1997.  At that time, it was determined that the diagnoses 
were dysthymia, alcohol dependency/addiction, mixed type.  

Without addressing whether these diagnoses of PTSD were made 
based on inservice history of stressors as related by the 
veteran or on recognizable, verifiable stressors, the Board 
finds that this medical evidence is "material" in that it 
does reflect diagnoses of PTSD by private medical examiners 
and by at least one VA examiner.  This evidence is deemed 
probative as well as new.  

It is the Board's determination that this evidence is 
significant because it bears directly and substantially on 
the specific matter at hand, which is whether the appellant 
current has PTSD of service origin.  

As previously stated, in August 1992, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD essentially because there had been no diagnosis of PTSD 
and as there had been recognized, verifiable stressors from 
military service demonstrated.  The Board observes that 
records submitted since that time do reflect that the veteran 
now has a diagnosis of PTSD.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, supra, 
the determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, supra.  

In the instant case, the "new" evidence shows that the 
appellant now has a diagnosis of PTSD (a fact that was not in 
evidence upon previous denials in August 1992 and August 
1995.  In light of Evans, supra, it may be argued that 
certain medical evidence submitted since the 1992 denial is 
both "new" and "material" because it bears directly and 
substantially on the issue of whether the appellant currently 
has PTSD of service origin.  Accordingly, in light of the 
foregoing, the Board concludes that the appellant has 
submitted "new and material" evidence to reopen his claim 
for entitlement to service connection for PTSD.  

Well Grounded Claims

Recently, the Federal Circuit held that it was a denial of 
due process for the Court to decide the question of well 
groundedness in the first instance after finding that new and 
material evidence had been submitted.  Winters v. Gober, No. 
99-7108 (Fed. Cir. July 26, 2000).  There is no such 
prejudice in this case because the RO considered the 
veteran's claim on the merits, and because the Board, as will 
be discussed below, finds that the veteran's claim is well 
grounded.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In the instant case, diagnoses of PTSD have been made by 
private and VA examiners.  While it may be argued as to 
whether these diagnoses were made based on recognized, 
verifiable inservice stressors, these opinions supply the 
necessary nexus between service and the postservice diagnosis 
of PTSD.  Thus, there is competent evidence in support of all 
three of the Caluza elements for a well-grounded claim.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  

The claim for service connection for PTSD is well grounded; 
to this extent the claim is allowed.  


REMAND

It is contended that the veteran developed PTSD as a result 
of stressors he experienced during his active military 
service.  In statements of record and through testimony at a 
January 1997 personal hearing, the veteran has related that 
he experienced stressors to include getting shot in the head 
and the death of two soldiers that he knew-Charles F. Newbury 
and William P. Moore.  He also disclosed that a sentry, 
Camille J. Martin, and his dog were reported missing and 
never found.  (See the veteran's March 1995 statement and his 
testimony at the January 1997 personal hearing.)  

A report from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) contained in the claims file from 
December 1997 reflects that available U.S. Army data does not 
list a Charles F. Newbury or Camille J. Martin.  It was 
noted, however, Morning Reports (MRs) could be used to verify 
daily personnel actions such as wounded, killed, or missing 
in action.  It was also reported that casualty data, such as 
the veteran being shot) should be in his Official Military 
Personnel File (OMPF).  It was added that the MRs and OMPF 
could be ordered from the Director, National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  (The address 
was provided.)  The Board's review of the record does not 
disclose that an attempt was made to retrieve the MRs or OMPF 
from NPRC.  

The veteran's representative has also pointed out in his 
September 2000 informal hearing presentation that the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA).  He argues that an effort should be 
made to obtain that agency's decision and supporting medical 
documentation.  

Finally, the Board notes that the veteran has provided a 
February 1998 statement in which he notes that the USASCRUR 
report refers to his duties with the 2nd Army Missile 
Battalion.  He states, that he was, in fact, with the 5th 
Army Missile Battalion.  He supplied a service record which 
reflected that he served with Battery E 5th GM BN (Hawk).  
This is pointed out by the Board to aid in the research 
requested in the indented portion below.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should take the appropriate 
steps to obtain a copy of the veteran's 
complete service personnel file for 
inclusion in the claims file for review.  
The RO should also contact the SSA and 
request a copy of any decision on the 
merits of a claim and copies of any 
medical records reviewed in reaching that 
determination.  The attention of the SSA 
should be invited respectfully to 
38 U.S.C.A. § 5106 (West 1991).  

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the RO should contact the 
USASCRUR, enclosing copies of the 
veteran's DD Form 214 and request that 
the USASCRUR check the pertinent MRs, 
Casualty Records, and other appropriate 
records, and attempt to verify whether 
Charles F. Newbury, William J. Moore, or 
Camille J. Martin were assigned to the 
same battalion as the veteran and whether 
they were killed or wounded in action.  

3.  Upon completion of the development 
requested in paragraphs 1 and 2 above, to 
the extent possible, if the response from 
USASCRUR indicates that additional 
information is needed to verify the 
veteran's claimed stressors, a copy of 
that response should be provided to the 
veteran and his representative so that he 
can, if possible, provide such additional 
information as may be needed to verify 
his stressors.  

4.  After completion of the development 
requested in paragraphs 1 through 4 
above, to the extent possible, if the RO 
finds that there is credible supporting 
evidence of an inservice stressor; then 
the veteran should be scheduled for an 
appropriate examination, by an examiner 
experienced in evaluating PTSD, to 
determine the diagnoses of all 
psychiatric disorders present.  The 
examiner should determine whether 
inservice stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the inservice 
stressors.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  Upon completion of the development 
requested above to the extent possible, 
the RO should again review the record and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 


